
	
		II
		111th CONGRESS
		1st Session
		S. 2088
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain capacitor
		  panels specifically designed for wind turbines.
	
	
		1.Certain capacitor panels
			 specifically designed for wind turbines
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Capacitor panels specifically designed for wind turbine
						generators in excess of 2 MW; such panels are specifically designed to optimize
						the power factor of the asynchronous induction generator in a wind turbine. The
						capacitor panel is managed by the wind turbine generator controller and has
						dimensions of 2350–2450 mm (length) x 350–450 mm (width) x 2200–2350 mm
						(height) (provided for in subheading 8537.10.90)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
